IN THE COURT OF APPEALS OF IOWA

                                    No. 21-1789
                              Filed January 27, 2022


IN THE INTEREST OF R.L., X.L., and A.L.,
Minor Children,

K.J., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Mitchell County, Karen Kaufman

Salic, District Associate Judge.



       The mother appeals the order terminating her parental rights to her three

children. AFFIRMED.



       Becky E. Wilson of Omara Wilson Law, PLLC, Mason City, for appellant

mother.

       Thomas J. Miller, Attorney General, and Chandlor Collins, Assistant

Attorney General, for appellee State.

       Danielle Ellingson of Eggert, Erb, and Ellingson, Charles City, attorney and

guardian ad litem for minor children.



       Considered by Greer, P.J., and Schumacher and Ahlers, JJ.
                                          2


AHLERS, Judge.

       This family came to the attention of the Iowa Department of Human Services

(DHS) when it was suspected that the mother of the three children involved was

using illegal drugs. Later investigation confirmed the suspicion, as the mother

tested positive for methamphetamine. As a result, the children were adjudicated

as children in need of assistance and removed from the mother’s custody.

Although the oldest child (seventeen-year-old R.L.) has a different father than the

younger two (thirteen-year-old X.L. and eleven-year-old A.L.), all three children

were placed in the care of the father of the younger two. The DHS’s further

involvement with the mother revealed that she had both substance-abuse and

mental-health issues that needed attention.

       In spite of little to no progress by the mother after over one year of services

without the children being returned to her care or custody, the mother was given a

six-month extension to work toward reunification. See Iowa Code § 232.104(2)(b)

(2021) (allowing continued placement for an additional six months if the court

determines that the need for removal may no longer exist at the end of the six-

month period). Perceiving inadequate improvement by the mother during the

extension period, the State filed petitions seeking to terminate the mother’s

parental rights.

       Following a hearing, the juvenile court granted the State’s petitions and

terminated the mother’s rights to all three children pursuant to Iowa Code section
                                          3


232.116(1)(e) and (f). The children remained in the care of the father of the

younger two, as his rights were not terminated. The mother appeals.1

       Termination-of-parental-rights proceedings are reviewed de novo. In re

A.S., 906 N.W.2d 467, 472 (Iowa 2018). Such proceedings follow a familiar three-

step process of determining (1) whether statutory grounds for termination have

been established, (2) whether termination is in the best interest of the children, and

(3) whether the statutory exceptions of section 232.116(3) should preclude

termination. See In re P.L., 778 N.W.2d 33, 40–41 (Iowa 2010) (reciting the three-

step process); In re M.J.H.T., No. 17-1329, 2017 WL 6033879, at *2 (Iowa Ct. App.

Dec. 6, 2017) (referring to the process as “a now familiar three-step analysis”).

       The mother’s only claim on appeal is that the juvenile court erred by failing

to apply the exception to termination provided by Iowa Code section 232.116(3)(c),

which permits the court to decline terminating a parent’s rights if “[t]here is clear

and convincing evidence that the termination would be detrimental to the child at

the time due to the closeness of the parent-child relationship.”2 The exceptions in


1 The juvenile court also terminated the parental rights of R.L.’s father. He does
not appeal.
2 The mother’s petition on appeal sets forth another issue, specifically that “[t]he

trial court erred in refusing a deferral of permanency and in finding that the State
had proven that termination of parental rights was warranted at this time.” Based
on that issue heading, the argument that follows, and the authorities cited, we are
unable to discern what issue the mother is raising. To the extent the mother seeks
to challenge the juvenile court’s failure to grant her even more time to work toward
reunification, the issue is not preserved for appellate review, as the mother did not
raise this issue before the juvenile court and the juvenile court did not address it.
See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental
doctrine of appellate review that issues must ordinarily be both raised and decided
by the district court before we will decide them on appeal.”). To the extent the
mother is asserting some other challenge, the issue is insufficiently developed in
her petition on appeal to allow us to decide it. See Hyler v. Garner, 548 N.W.2d
864, 876 (1996) (“[W]e will not speculate on the arguments [a party] might have
                                          4


section 232.116(3) are permissive, not mandatory, and the parent relying on an

exception has the burden of proving its applicability. A.S., 906 N.W.2d at 475–76.

       On our de novo review, we find the mother failed to meet her burden to

establish the applicability of section 232.116(3)(c). See id. at 476 (finding the

parent “bears the burden to establish an exception to termination under” section

232.116(3)). There is no dispute that the mother loves the children or that they

love her. But there is not clear and convincing evidence that termination of the

mother’s rights would be detrimental to any of the children due to the closeness of

the parent-child relationship.

       Based on the evidence that included the children’s statements to service

providers and the report to the court made by their guardian ad litem, it is clear that

the children have grown weary of their mother’s lack of progress with her problems.

The children are old enough that they have been witnesses to their mother’s drug

abuse, mental-health problems, and propensity to bring random men into the

home. The mother has not adequately addressed her problems. She dodged all

drug test requests for the ten-month period leading to the termination hearing. She

made an eleventh-hour attempt to show progress a little more than one month

before the termination hearing by finally getting a substance-abuse and mental-

health evaluation that she had been ordered to get much earlier. Even then, she




made and then search for legal authority and comb the record for facts to support
such arguments.”); Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa
1974) (“To reach the merits of this case would require us to assume a partisan role
and undertake the appellant’s research and advocacy. This role is one we refuse
to assume.”); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A broad, all
encompassing argument is insufficient to identify error in cases of de novo
review.”).
                                          5


was not able to show progress as, by the time of the hearing, she already had been

unsuccessfully discharged from recommended treatment programs due to lack of

attendance.

       The mother also never progressed beyond supervised visits. When she

exercised visits, there was regularly tension between her and the children due to

her failure to be prepared for the visits. Even though the children were old enough

to have their voices heard if they objected to termination, none of them did. See

Iowa Code § 232.116(3)(b) (providing a separate exception to termination if “[t]he

child is over ten years of age and objects to the termination”). Although all three

children expressed a desire to maintain a relationship with their mother, they all

expressed a strong preference to continue living with the father of the younger two

rather than returning to live with their mother. R.L., who is less than one year away

from turning eighteen, expressed indifference to whether her mother’s parental

rights were terminated, stating she wanted her continued involvement with her

mother to be on a schedule agreeable to R.L. The younger two children wanted

to limit their time with their mother to alternating weekends.

       Based on the evidence presented, we find a lack of clear and convincing

evidence of either a close relationship between the children and their mother or

any detriment to the children if the mother’s rights are terminated. As a result, we

affirm the juvenile court’s decision to terminate the mother’s parental rights to the

children.

       AFFIRMED.